Citation Nr: 0638884	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-20 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



REMAND

The veteran served on active duty from August 1970 to 
September 1974.

The veteran submitted a substantive appeal in June 2004.  
Although he indicated that he did not want a Board hearing on 
a VA Form 9, he included a letter with his appeal in which he 
stated that he would like to have a personal hearing at the 
Muskogee, Oklahoma, RO.  The veteran's appeal was certified 
to the Board in October 2004.  By a letter to the veteran in 
January 2005, the Board asked the veteran to clarify his 
wishes concerning a hearing.  In his reply, received in March 
2005, the veteran stated that he wanted to attend a hearing 
before a Veterans Law Judge sitting at the Muskogee Regional 
Office.  

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a Board hearing.  (The veteran is 
advised that if he desires to withdraw the hearing request 
prior to the hearing, he may do so in writing.  See 38 C.F.R. 
§ 20.702(e) (2006).)  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
request.  The RO should notify the 
veteran (and his representative) of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006). 

